Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1, 3, 4, 13, 19, and 20 have been amended. No claims canceled or added. 
2. Effective filing date 1/17/2019
3. Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-12), computer program product (claims 13-18), and system (claims 19-20) which recite steps of receiving a request from a claimant for a new online account for accessing data; determining an identity associated with the request; determining a risk score for the request based on risk criteria associated with the request, wherein the risk criteria includes a degree to which the enterprise system being accessed exceeds a pattern determined by performing an Internet search for a name of the claimant; determining validation steps based on the risk score using algorithms; revising the algorithms used in determining the validation steps using machine learning; and executing the validation steps. 
These steps of the independent claims, which amount to receiving data, determining an identity, determining a risk score based on a comparison and a threshold, revising the risk score with algorithms, and performing the validation steps (which include challenge questions) includes performance of these limitations in the mind but for generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. For claim 19, the risk criteria pattern is specifically comparing search results to an average within a predetermined time, which can also be done mentally. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim elements of machine learning will be addressed further below. 
For claim 1, the additional element of the claim is a computer device configured to execute the steps that define the abstract idea and machine learning configured to execute the steps that define the same abstract idea as claim 1.
For claim 13, the additional elements claimed are the computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to execute the steps that define the abstract idea and machine learning configured to execute the steps that define the same abstract idea as claim 13.
For the claim 19, the additional elements are considered to be a computer readable memory and computer readable storage medium that cause a processor to perform the steps that define the abstract idea and machine learning configured to execute the steps that define the same abstract idea as claim 19.
For claim 2, wherein the risk score comprises an overall risk score that is determined based on an initial risk score associated with the request and one or more risk criteria associated with the request is a further embellishment of the same abstract idea that was found in claim 1. The claimed step/function(s) can be mentally performed by people. There reference to the verifier module has been treated in the same manner as claim 1, to which the applicant is referred. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f). 
For claim 3, wherein the one or more risk criteria are selected from the group consisting of: whether an online account has previously been requested for the data; a degree to which the enterprise system being accessed exceeds a pattern; and a determined degree of notoriety of the identity is a further recitation of claim 2, to which applicant is referred. The claimed steps/function(s) can be performed mentally. This does not provide for integration into a practical application at the 2nd prong and does not provide significantly more at step 2B, see MPEP 2106.05(f). 
For claim 4, the executing the validation steps comprises presenting the challenge questions to a claimant who made the request is a further embellishment of the same abstract idea found in claim 1. Presenting challenge questions is merely instructing one to practice the invention using computers. This does not provide a practical application or significantly more, see MPEP 2106.05(f).  
For claim 5, wherein the determining the validation steps comprises determining a number of the challenge questions to present to the claimant is the same abstract idea as claim 4. The claimed step/function(s) is just linking the execution of the abstract idea to computers. Nothing is claimed that provides a practical application or significantly more. 
For claim 6, wherein the challenge questions are determined based on the data stored in the enterprise system is the same abstract idea as claim 4. Determining challenge question based on data stored in the enterprise system is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f).
For claim 7, wherein the challenge questions are determined based on other data stored in another enterprise system, the other data being associated with the determined identity is a further embellishment of the same abstract idea found in claim 4. Determining challenge question based on other data stored in another enterprise system is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f).
For claim 8, wherein the machine learning is based challenge questions from plural different claimants is a further embellishment of the same abstract idea found in claim 4.  The additional element of the claim is machine learning configured to execute the steps that define the same abstract idea as claim 4. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to machine learning (generically and broadly recited) that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed computer device is broadly recited and amounts to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. Using machine learning to optimize algorithms is merely instructing one to practice the claimed invention using computers. Nothing is claimed that provides a practical application or significantly more. For step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using a generically recited machine learning technology to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  
For claim 9, determining the validation steps have been satisfied; and sending instructions to create the new online account based on the determining the validation steps have been satisfied is a further embellishment of claim 1. Sending instructions is merely instructing one to practice the invention using computers. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f).
For claim 10, monitoring risk criteria associated with the new online account; determining a new risk score after the new online account has been created based on determined changes to the risk criteria; determining the new risk score is greater than the risk score; determining new validation steps based on the new risk score; and executing the new validation steps is the same abstract idea of claim 9. Determining a new risk score represents further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f).
For claim 11, determining the validation steps have not been satisfied; and performing additional validation steps based on the determining the validation steps have not been satisfied is a further embellishment of the same abstract idea of claim 1. Performing additional validation steps is merely instructing one to practice the invention using computers. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f).
For claim 12, determining the additional validation steps have not been satisfied; and performing external validation comprising at least one selected from the group consisting of: a credit rating bureau; and a blockchain identification service is a further recitation of the same abstract idea as claim 11. The claimed step/function(s) is linking the execution of the abstract idea to computers and does not provide a practical application for significantly more. 
For claims 14 and 20, wherein the one or more risk criteria are selected from the group consisting of: whether an online account has previously been requested for the data; a degree to which the enterprise system being accessed exceeds a pattern; and a determined degree of notoriety of the identity is a further embellishment of the same abstract idea in claims 13 and 19 respectively. A person can mentally select risk criteria from a group as claimed. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f). 
For claim 15, wherein: the validation steps comprise challenge questions; the determining the validation steps comprises determining a number of the challenge questions to present to a claimant who made the request; and the executing the validation steps comprises presenting the challenge questions to the claimant is a further recitation of the same abstract idea as claim 13, to which applicant is referred. Determining the validation steps is merely instructing one to practice the claimed invention using computers. Nothing is claimed that provides a practical application or significantly more.
For claim 16,  wherein the challenge questions are determined based on at least one selected from the group consisting of: the data stored in the enterprise system; and other data stored in another enterprise system, the other data being associated with the determined identity is a further embellishment of the same abstract idea found in claim 15. Determining challenge question based on the data stored in the enterprise system and other data stored in another enterprise system is merely instructing one to practice the invention using computers. This is just linking the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f).
For claim 17, wherein the machine learning is based on both correctly answered challenge questions and incorrectly answered challenge questions from plural different claimants is a further embellishment of the same abstract idea found in claim 15.  The additional element of the claim is machine learning configured to execute the steps that define the same abstract idea as claim 15. This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to machine learning (generically and broadly recited) that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claimed computer device is broadly recited and amounts to reciting a scope that includes generic computer technology. This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. Using machine learning to optimize algorithms is merely instructing one to practice the claimed invention using computers. Nothing is claimed that provides a practical application or significantly more. For step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using a generically recited machine learning technology to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  
For claim 18, wherein the program instructions cause the computer device to: determine a new risk score after the new online account has been created; determine the new risk score is greater than the risk score; determine new validation steps based on the new risk score; and execute the new validation steps is the same abstract idea of claim 13. Determining a new risk score represents further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f). 
For claim 21, identifying challenge questions that are answered incorrectly and reducing a score further steps/functions that can be performed mentally. Nothing is claimed that provides a practical application or significantly more, see MPEP 2016.05(f). 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using a computer device for executing the above mentioned steps see MPEP 2106.05(f))
add well-understood, routine, and conventional activities in the form of machine learning. That is, while machine learning, when claimed particularly, can be considered to be an integration into a practical application, the way machine learning is presently claimed is very broad and just applying it to a revising step. Looking at the machine learning examples in P75-77 of the Specification, there is nothing that signifies that the machine learning used is beyond well-understood, routine, and conventional machine learning activities. Particularly, P77 states that the examples provided are not even limiting and can be done by any other type of machine learning. This, by definition, means that the particular machine learning of the claimed invention is well-understood, routine, and conventional, because Applicant is claiming any known technique.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea. 
As such, the claims are directed towards an abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-9, 11-17 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0251234 A1) in view of Teman (US 2016/0005050 A1), in view of “How to Spot a Twitter Bot”, https://symantec-enterprise-blogs.security.com/blogs/election-security/spot-twitter-bot, October 26, 2018, hereinafter “Bot.”
Regarding claim 1:
Liu discloses:
A method, comprising: 
receiving, by a computer device, a request from a claimant for a new online account for accessing data stored in an enterprise system {Examiner interprets “a new online account” as a new transaction account. Claimant is merely a label and satisfied by a user requesting a new online account; See at least paragraph [0031] A fraud initiating request is generated during new transaction account on-boarding}; 
determining, by the computer device, an identity associated with the request {See at least paragraph [0025] Data verification module verifies identity-based data; [0031] The fraud initiating request includes identity-based data}; 
determining, by the computer device, a risk score for the request {Examiner interprets “risk score” as risk fraud level; See at least paragraph [0035] Fraud risk level calculated based on verified identity-based data, the credit risk assessment, and/or the CBO assessment. The fraud risk level may have a score where a high score corresponds to a high risk of fraud and a low score corresponds to a low risk of fraud}; 
determining, by the computer device, validation steps based on the risk score using algorithms {Examiner considers “validation steps” as encompassing authentication challenges; See at least paragraph [0036] Transmitting an authentication challenge based on the fraud risk level}; and 
executing, by the computer device, the validation steps {See at least paragraph [0037] Authentication challenge type may comprise any type of data that can be used to verify the applicant; [0040] Transmitting one or more authentication challenges according to the eligible challenge delivery channels. The applicant may select at least one of the authentication challenges and input a response based on the authentication challenge}.
Liu does not disclose
revising, by the computer device, the algorithms used in determining the validation steps using machine learning;
Teman discloses revising algorithms using machine learning {Teman is directed to authenticating a user's identity and identifying and detecting fraudulent user content associated with online activities, see paragraph [0011], and is therefore analogous art. See at least paragraph [0022] It is another object of the present invention to provide a method and system which self-learns, by continually updating algorithms and data based on user input, in order to dynamically assign images and content a Fraud Potential Score; [0045] In accordance with an additional embodiment, a system for verifying user identity and preventing fraudulent activity in the context of online account transactions is provided. The system includes a computer system having a memory, a processor, and a data storage means, and means for receiving user content for establishment or verification of the account. The system includes an algorithm that operates on the processor that analyzes and assigns a fraud score to the user based on the nature of the user content, and wherein one or more actions are initiated based on a determination that the fraud score exceeds a maximum allowable fraud score}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu the ability to update the algorithms using machine learning score in a similar manner to that of Bailor in order to increase the accuracy of fraud detection. Revising the algorithms can help detect fraudulent accounts, as taught by Teman paragraph [0066].
Regarding the limitation of:
Based on risk criteria associated with the request, wherein the risk criteria includes a degree to which the enterprise system being accessed exceeds a pattern determined by performing an Internet search for a name of the claimant. 
While this is not taught by Liu and Teman, the Examiner will introduce the Bot reference. 
Bot is related to Twitter bots and botnets and how to detect what is real and what is not. Page 2, Section How do I detect a bot, shows typical characteristics of bots, including that the account’s tweet frequency is higher than a human user could feasibly achieve. 
This completely reads on the Applicant’s new amendments because the risk that a user is a bot includes a degree to which the Twitter bot comes up in a search string at a higher pattern threshold than that of other human Twitter users. The only way to determine this frequency is to search Twitter for number of posts that are linked to particular accounts, and make a determination that it is higher than that of a human user. Further note that Internet searches are performed by crawling the Internet (in this case Twitter) to yield results. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu and Teman to include the particular risk profile of Bot so that the risk score can include claimant’s being fake profiles trying to commit fraudulent activities. 
Regarding the new limitations of the validation steps including a challenge question, note that this is simply rolling up part of previous claim 4, and is taught by Liu. Liu further discloses wherein: the validation steps comprise challenge questions; and the executing the validation steps comprises presenting the challenge questions to a claimant who made the request {Examiner interprets “claimant” as the applicant; See at least paragraph [0036] authentication challenge may comprise a prompt to the applicant to answer a question (e.g., the authentication challenge); [0040] The applicant, via user terminal 125, may select at least one of the authentication challenges}. 
Regarding claim 2:
Liu in view of Teman discloses the method of claim 1. Liu further discloses wherein the risk score comprises an overall risk score that is determined based on an initial risk score associated with the request and one or more risk criteria associated with the request {See at least paragraph [0035] Calculate the fraud risk level based on the verified identity-based data, the credit risk assessment, and/or the CBO assessment}.
Regarding claim 3:
Liu in view of Teman discloses the method of claim 2. Liu further discloses wherein the one or more risk criteria are selected from the group consisting of: whether an online account has previously been requested for the data; a degree to which the enterprise system being accessed exceeds a pattern; and a determined degree of notoriety of the identity {See at least paragraph [0035] Calculate the fraud risk level based on application statistics. Application statistics can include the velocity of fraud initiating requests having similar data and attributes (e.g., the same name, address, etc.)}.
Regarding claim 4:
Liu in view of Teman discloses the method of claim 1. Liu further discloses wherein: the validation steps comprise challenge questions; and the executing the validation steps comprises presenting the challenge questions to a claimant who made the request {Examiner interprets “claimant” as the applicant; See at least paragraph [0036] authentication challenge may comprise a prompt to the applicant to answer a question (e.g., the authentication challenge); [0040] The applicant, via user terminal 125, may select at least one of the authentication challenges}.
Regarding claim 5:
Liu in view of Teman discloses the method of claim 4. Liu further discloses wherein the determining the validation steps comprises determining a number of the challenge questions to present to the claimant {See at least paragraph [0040] Claim-based identity service may transmit one or more authentication challenges according to the eligible challenge delivery channels}.
Regarding claim 6:
Liu in view of Teman discloses the method of claim 4. Liu further discloses wherein the challenge questions are determined based on the data stored in the enterprise system {See at least paragraph [0040] Claim-based identity service may generate one or more authentication challenges based on the verified identity-based data}.
Regarding claim 7:
Liu in view of Teman discloses the method of claim 4. Liu further discloses wherein the challenge questions are determined based on other data stored in another enterprise system, the other data being associated with the determined identity {See at least paragraph [0033] credit and fraud decisioning engine may query a consumer credit reporting agency, vendor, database, or system that provides information regarding consumers and businesses}.
Regarding claim 8:
Liu in view of Teman discloses the method of claim 4. Liu further discloses Liu in view of Bailor discloses the method of claim 4. Liu further discloses wherein the machine learning is based on challenge questions from a plurality of claimants {See at least paragraph [0029] Analytics module 160 may use machine learning and data analytics modules to analyze the fraud initiating request, the fraud authentication challenge, the fraud authentication response, and the fraud authentication outcome to improve the processing of fraud initiating requests}.
Regarding claim 9:
Liu in view of Teman discloses the method of claim 1. Liu further discloses further comprising: determining the validation steps have been satisfied; and sending instructions to create the new online account based on the determining the validation steps have been satisfied {See at least paragraph [0043] When the fraud initiating request relates to a new transaction account on-boarding, in response to the fraud initiating request being complete, the transaction account may be opened and membership may be granted or transaction account data may be displayed or transmitted}.
Regarding claim 11:
Liu in view of Teman discloses the method of claim 1. Liu further discloses further comprising: determining the validation steps have not been satisfied; and performing additional validation steps based on the determining the validation steps have not been satisfied {See at least paragraph [0043] In response to the authentication outcome failing,  transmitting a manual fraud review request. While the fraud initiating request is pending, the applicant may be manually called to discuss the application and to verify information regarding the applicant}.
Regarding claim 12:
Liu in view of Teman discloses the method of claim 11. Liu further discloses further comprising: determining the additional validation steps have not been satisfied; and performing external validation comprising at least one selected from the group consisting of: a credit rating bureau; and a blockchain identification service {See at least paragraph [0034] In various embodiments, credit and fraud decisioning engine, via risk assessment module, may also query external data sources and vendors to perform credit risk assessments (e.g., credit reports)}.
Regarding claim 13 and 19:
Liu discloses a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer device to cause the computer device to: receive a request for a new online account for accessing data stored in an enterprise system{Examiner interprets “a new online account” as a new transaction account; See at least paragraph [0031] A fraud initiating request is generated during new transaction account on-boarding}; 
determine an identity associated with the request {See at least paragraph [0025] Data verification module verifies identity-based data; [0031] The fraud initiating request includes identity-based data};
determine a risk score for the request, wherein the risk score comprises an overall risk score that is determined based on an initial risk score associated with the request and one or more risk criteria associated with the request {Examiner interprets “risk score” as risk fraud level; See at least paragraph [0035] Fraud risk level calculated based on verified identity-based data, the credit risk assessment, and/or the CBO assessment. The fraud risk level may have a score where a high score corresponds to a high risk of fraud and a low score corresponds to a low risk of fraud}; 
determine validation steps based on the risk score using algorithms {Examiner considers “validation steps” as encompassing authentication challenges; See at least paragraph [0036] Transmitting an authentication challenge based on the fraud risk level}; 
execute the validation steps {See at least paragraph [0037] Authentication challenge type may comprise any type of data that can be used to verify the applicant; [0040] Transmitting one or more authentication challenges according to the eligible challenge delivery channels. The applicant may select at least one of the authentication challenges and input a response based on the authentication challenge}.
Liu does not disclose
revise the algorithms using machine learning; 
Teman discloses revising algorithms using machine learning { Teman is directed to authenticating a user's identity and identifying and detecting fraudulent user content associated with online activities, see paragraph [0011], and is therefore analogous art. See at least paragraph [0022] It is another object of the present invention to provide a method and system which self-learns, by continually updating algorithms and data based on user input, in order to dynamically assign images and content a Fraud Potential Score; [0045] In accordance with an additional embodiment, a system for verifying user identity and preventing fraudulent activity in the context of online account transactions is provided. The system includes a computer system having a memory, a processor, and a data storage means, and means for receiving user content for establishment or verification of the account. The system includes an algorithm that operates on the processor that analyzes and assigns a fraud score to the user based on the nature of the user content, and wherein one or more actions are initiated based on a determination that the fraud score exceeds a maximum allowable fraud score}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu the ability to update the algorithms using machine learning score in a similar manner to that of Bailor in order to increase the accuracy of fraud detection. Revising the algorithms can help detect fraudulent accounts, as taught by Teman paragraph [0066].
Regarding the new limitation of:
Based on risk criteria associated with the request, wherein the risk criteria includes a degree to which the enterprise system being accessed exceeds a pattern determined by performing an Internet search for a name of the claimant; 
	the risk criteria includes a determined degree of notoriety of the identity that is determined by an Internet crawl for the name of the claimant and a number of results for the name within a predefined recent time period. 
While this is not taught by Liu and Teman, the Examiner will introduce the Bot reference. 
Bot is related to Twitter bots and botnets and how to detect what is real and what is not. Page 2, Section How do I detect a bot, shows typical characteristics of bots, including that the account’s tweet frequency is higher than a human user could feasibly achieve. 
This completely reads on the Applicant’s new amendments because the risk that a user is a bot includes a degree to which the Twitter bot comes up in a search string at a higher pattern threshold than that of other human Twitter users. The only way to determine this frequency is to search Twitter for number of posts that are linked to particular accounts, and make a determination that it is higher than that of a human user. Further note that Internet searches are performed by crawling the Internet (in this case Twitter) to yield results. The determination that a profile is fake is a degree of notoriety – specifically the notoriety of being a fake profile, and the number of results are within the predefined time period of the same time period used to determine if a human could post as much.  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu and Teman to include the particular risk profile of Bot so that the risk score can include claimant’s being fake profiles trying to commit fraudulent activities.  
Regarding claims 14 and 20:
Liu in view of Teman discloses the method of claim 13. Liu further discloses wherein the one or more risk criteria are selected from the group consisting of: whether an online account has previously been requested for the data; a degree to which the enterprise system being accessed exceeds a pattern; and a determined degree of notoriety of the identity {See at least paragraph [0035] Calculate the fraud risk level based on application statistics. Application statistics can include the velocity of fraud initiating requests having similar data and attributes (e.g., the same name, address, etc.). Notoriety is indicated by the Bot reference above}. 
Regarding claim 15: 
Liu in view of Teman discloses the method of claim 13. Liu further discloses wherein: the validation steps comprise challenge questions; the determining the validation steps comprises determining a number of the challenge questions to present to a claimant who made the request; and the executing the validation steps comprises presenting the challenge questions to the claimant {Examiner interprets “claimant” as the applicant; See at least paragraph [0036] authentication challenge may comprise a prompt to the applicant to answer a question (e.g., the authentication challenge); [0040] Claim-based identity service may generate one or more authentication challenges based on the verified identity-based data. The applicant, via user terminal 125, may select at least one of the authentication challenges}.
Regarding claim 16:
Liu in view of Teman discloses the method of claim 15. Liu further discloses wherein the challenge questions are determined based on at least one selected from the group consisting of: the data stored in the enterprise system; and other data stored in another enterprise system, the other data being associated with the determined identity {See at least paragraph [0040] Claim-based identity service may generate one or more authentication challenges based on the verified identity-based data}.
Regarding claim 17:
Liu in view of Teman discloses the method of claim 15. Liu further discloses wherein the machine learning is based on both correctly answered challenge questions and incorrectly answered challenge questions from plural different claimants {See at least paragraph [0029] Analytics module 160 may use machine learning and data analytics modules to analyze the fraud initiating request, the fraud authentication challenge, the fraud authentication response, and the fraud authentication outcome to improve the processing of fraud initiating requests}.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0251234 A1) in view of Teman (US 2016/0005050 A1) in view of “How to Spot a Twitter Bot”, https://symantec-enterprise-blogs.security.com/blogs/election-security/spot-twitter-bot, October 26, 2018, hereinafter “Bot,” further in view of Golan et al. (US 20050097320 A1).
Liu in view of Teman discloses the method of claim 9. Liu further discloses further comprising: 
monitoring risk criteria associated with the new online account {See at least paragraph [0014] In various embodiments, the systems disclosed herein provide an automated process for issuing authentication challenges during fraud assessments. The systems may provide a fraud mitigation process to collect additional data during fraud assessment to resolve identity concerns based on the risk level associated with an event, action, or person. The system may further improve the customer experience of new and preexisting applicants by automating the fraud review process and at least partially reducing the need for a time-consuming and inconvenient manual review process. Further automating the fraud review process, including issuing authentication challenges, may require less operational and manual work during the fraud review process and may at least partially increase the ability of the system to issue authentication challenges at a greater rate, without decreasing the customer experience. The system may provide authentication challenges and fraud assessments in any suitable scenario such as, for example, during an acquisition process (e.g., new transaction account on-boarding, merchant on-boarding, supplier on-boarding, or the like), during an authorization process (e.g., a digital wallet provisioning, card-not-present transactions (such as American Express SafeKey®, express checkout, etc.), digital transaction charge verifications, purchases with loyalty points, or the like), during customer management processes (e.g., fraud investigations, transaction account balance transfers, transaction account credit lines and limit management, collections, or the like), during customer servicing processes (e.g., general transaction account servicing requests such as address, billing cycle, phone number, personal identification number (PIN) updates, etc.), transaction account card replacements, or the like)};
determining a new risk score after the new online account has been created based on determined changes to the risk criteria based on determined changes to the risk criteria{See at least paragraph [0035] Fraud risk level calculated based on identity-based data. The fraud risk level may have a score where a high score corresponds to a high risk of fraud and a low score corresponds to a low risk of fraud. The fraud initiating request is from a preexisting transaction account holder; paragraph [0036] Transmitting an authentication challenge based on the fraud risk level}; 
Liu does not disclose determining the new risk score is greater than the risk score; determining new validation steps based on the new risk score; and executing the new validation steps.
Golan discloses determining the new risk score is greater than the risk score; determining new validation steps based on the new risk score; and executing the new validation steps {See at least paragraph [0048] In one embodiment of the invention, a transaction provider may implement a certain level of authentication that applies to all transactions, and then only for transactions whose risk has been determined to be different from a certain threshold or risk level, require a different level of authentication. An online banking service, which requires all users to submit a user name and password in order to access or use the service, however, upon determination that the access or use of the service involve greater risk, the user performing such transaction would be required to perform an additional authentication step}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu the ability to compare a new risk score with the risk score in a similar manner to that of Golan in order to make it only more difficult for suspected fraud or risky operations to use its services, as taught by Golan [0056].
Regarding claim 18:
Liu in view of Teman discloses the method of claim 13. Liu further discloses wherein the program instructions cause the computer device to: determine a new risk score after the new online account has been created; determine the new risk score is greater than the risk score; determine new validation steps based on the new risk score; and execute the new validation steps.
Liu discloses the computer program product of claim 13, wherein the program instructions cause the computer device to: determine a new risk score after the new online account has been created {See at least paragraph [0035] Fraud risk level calculated based on identity-based data. The fraud risk level may have a score where a high score corresponds to a high risk of fraud and a low score corresponds to a low risk of fraud. The fraud initiating request is from a preexisting transaction account holder}; 
Liu does not disclose determining the new risk score is greater than the risk score; determine new validation steps based on the new risk score; and executing the new validation steps. 
Golan discloses determining the new risk score is greater than the risk score determine new validation steps based on the new risk score; and executing the new validation steps {See at least paragraph [0048] In one embodiment of the invention, a Transaction provider may implement a certain level of authentication that applies to all transactions, and then only for transactions whose risk has been determined to be different from a certain threshold or risk level, require a different level of authentication. An online banking service, which requires all users to submit a user name and password in order to access or use the service, however, upon determination that the access or use of the service involve greater risk, the user performing such transaction would be required to perform an additional authentication step}. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Liu the ability to compare a new risk score with the risk score in a similar manner to that of Golan in order to make it only more difficult for suspected fraud or risky operations to use its services, as taught by Golan [0056]. 
Allowable Subject Matter
The new limitations of claim 21 present allowable subject matter not taught by any of the closest pieces of prior art. While the rejection to claim 17 does address incorrectly answering challenge questions, it does not teach the further steps of further decreasing the risk score of the at least one challenge question to reduce a likelihood of the at least one challenge question being presented. 
Response to Arguments
35 U.S.C. 101 Arguments: 
Applicant’s arguments begin on Page 9 and continue through Page 24. Pages 9-11 merely recite PEG/MPEP language and Office Action language. Applicant then begins the arguments in the middle of Page 12 by stating that the Examiner will address the machine learning below, and stating that machine learning is taught in claim 1, therefore such reasoning is circular. The Examiner is not clear what Applicant’s argument is – as clearly discussed above, machine learning was addressed as it relates to claim 1, under Prong 2, practical application. The Examiner does not understand how addressing a limitation under its appropriate prong is akin to stating “machine learning is configured to execute the step of machine learning,” as that does not appear anywhere in the Office Action. Prong 1 is to address the abstract idea, which is clearly defined in the Prong 1 section, and Prong 2 / additional elements sections are used to address just that – the practical application and additional elements of the claims, should they exist. Applicant appears to ignore this distinction by stating that the Examiner recognizes that the claims are not a mental process, but again, the additional elements are addressed in different prongs. 
Applicant then, on Page 13, argues a plurality of limitations that are not recited anywhere in the claim. As known, it is improper to read limitations from the Specification into the claims. Applicant then argues machine learning on Pages 13-15, and the Examiner directs Applicant to the recitation above. 
Then, beginning on Page 16, Applicant argues that the claims are a practical application because of a newly created risk score. As discussed above, this is not a practical application because this amounts to mere instructions to apply an exception. This step can be done mentally, but is done by a generic computer. 
Applicant then, on Pages 18-19, makes conclusory statements and recites case law to show that there is a technological improvement, but again, there is nothing in the claim beyond generic computer components that are used to apply the abstract idea. 
Applicant then, on Page 20, states that the Examiner must use a Berkheimer analysis, which has clearly been done at the bottom of Page 9. 
For claims 13-18, Applicant recites similar arguments as to claim 1. 
For claims 19-20, Applicant requests that the Examiner make this rejection non-final because claim 19 was grouped with claim 1. The Examiner is confused by this argument, since on Page 3, the Examiner specifically noted that claim 19 was different and addressed the differing limitations. As such, the Examiner is not clear why Applicant believes the claims were grouped together. Applicant then argues similar features as to claim 1, which are addressed above. 
35 U.S.C. 103 Rejections: 
Applicant’s arguments are fully considered but are deemed unpersuasive. Applicant merely recites language from the claim and the references and makes a conclusory statement that the reference does not teach a degree to which the Twitter bot comes up in a search string at a higher pattern threshold than that of other human Twitter users. The Examiner does not understand how this is not taught by the statement “Page 2, Section How do I detect a bot, shows typical characteristics of bots, including that the account’s tweet frequency is higher than a human user could feasibly achieve.” Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Liu and Teman to include the particular risk profile of Bot so that the risk score can include claimant’s being fake profiles trying to commit fraudulent activities. 
For claim 19, further note that Internet searches are performed by crawling the Internet (in this case Twitter) to yield results. The determination that a profile is fake is a degree of notoriety – specifically the notoriety of being a fake profile, and the number of results are within the predefined time period of the same time period used to determine if a human could post as much.  
The dependent claims are rejected for at least their dependencies on their respective independent claims. 
Prior Art Cited But Not Relied On
1. Wani et al., A sneak into the Devil’s Colony – Fake Profiles in Online Social Networks. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687